Citation Nr: 0111007	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include a torn rotator cuff.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1944 to 
January 1946 and, while on active duty, he was held as a 
prisoner-of-war of the German government, although the dates 
of captivity are unknown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder, inclusive of a torn rotator cuff.  
An appeal was initiated in April 2000, that was later 
perfected.  A hearing before the RO's hearing officer 
occurred in August 2000.

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Further development of the evidence is likewise indicated.  
The undersigned notes that it is the veteran's primary 
contention on appeal that that, as a prisoner-of-war, he was 
singled out for repeated beatings to the right shoulder and 
in other areas, due to the interest taken by an enemy soldier 
in the veteran's watch and the veteran's refusal to part with 
it.  Evidence currently on file shows that an arthrogram 
undertaken in 1997 identified a rotator cuff tear of the 
right shoulder; one other current diagnosis pertaining to the 
right shoulder is shown, that of tendonitis.  While it is 
demonstrated that the veteran was afforded a VA medical 
examination in December 1999, with findings therefrom 
yielding a diagnosis of status post prisoner-of-war with a 
history of a torn right rotator cuff, documented by 
arthrogram, no opinion was offered by the examiner as to the 
probability that any current right shoulder disorder of the 
veteran had its onset in service as a result of beatings 
while held in captivity or through some other event.  Further 
medical input is thus indicated for compliance with the VA's 
duty-to-assist obligation under the VCAA.

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to service 
connection for a right shoulder disorder.  
In particular lay or medical evidence of 
continuity of symptomatology postservice 
would be useful.  This may include, but 
not be limited to, certificates or 
affidavits from family members or 
acquaintances who were aware of his 
shoulder disability, particularly during 
the immediate years postservice; 
employment examinations following service 
discharge; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated postservice; pharmacy 
prescription records; or insurance 
examinations.  Such evidence may also 
include a statement from a medical 
provider relating the current shoulder 
disability to medical service based on 
objective evidence.  The basis for any 
opinion and the evidence relied upon 
should be set forth.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for any right shoulder 
disorder prior to, during, and after his 
period of military service.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
treatment records not already on file 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  The RO should through contact with 
the National Personnel Records Center 
and/or the service department ascertain 
the exact dates during which the veteran 
was held as a captive of the German 
government.  

5.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
diagnosis(es) and etiology of any 
existing right shoulder disorder.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive physical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses pertaining to the right 
shoulder are then to be fully set forth, 
and in the event that arthritis of the 
right shoulder is found to be present, it 
is asked that the examiner classify such 
arthritis as being of either a traumatic 
or non-traumatic origin.

It is requested that the orthopedist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that any disorder 
of the veteran's right shoulder 
had its onset in service or is 
otherwise the result of any in-
service event, including 
beatings about the right 
shoulder by his captors while 
held as a prisoner-of-war?  
Also, whether it is at least as 
likely as not that any 
arthritic process of non-
traumatic origin affecting the 
veteran's right shoulder had 
its onset within the one-year 
period following his discharge 
from military service, and, if 
so, the manifestations shown 
must be described in full?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
service connection for a right shoulder 
disorder, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 



Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



